               Case 18-15996-elf                      Doc          Filed 03/31/20 Entered 03/31/20 14:24:27                             Desc Main
                                                                    Document     Page 1 of 2
 Fill in this information to identify the case:
 Debtor 1: Jeffrey A. Brennan
 Debtor 2: Margaret J. Brennan
             (Spouse, if filing)

 United States Bankruptcy Court for the Eastern District of Pennsylvania
                                                         (State)
 Case number: 18-15996/ELF



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                                 12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s principal residence, you
must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert are recoverable against the debtor or against
the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of Creditor: Carrington Mortgage Services, LLC as servicer for Bank of                        Court Claim No. (if known): 2
America, N.A.

Last four digits of any number
you use to identify the debtor's                   XXXXXX0329
account:

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?’

       No
       Yes. Date of last notice:

Part 1:          Itemize Postpetition Fees, Expenses and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in the case. If the court has previously approved an
amount, indicate that approval in parentheses after the date the amount was incurred.

         Description                                                          Dates incurred                                                 Amount

  1.       Late charges                                                                                                              (1)                   $0.00
  2.       Non-sufficient funds (NSF) fees                                                                                           (2)                   $0.00
  3.       Attorney fees                                                                                                             (3)                   $0.00
  4.       Filing fees and court costs                                            11/05/2019                                         (4)                $825.00
  5.       Bankruptcy/Proof of claim fees                                                                                            (5)                   $0.00
  6.       Appraisal/Broker's price opinion fees                                                                                     (6)                   $0.00
  7.       Property inspection fees                                                                                                  (7)                   $0.00
  8.       Tax advances (non-escrow)                                                                                                 (8)                   $0.00
  9.       Insurance advances (non-escrow)                                                                                           (9)                   $0.00
  10.      Property preservation expenses. Specify:                                                                                  (10)                  $0.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. §1322(b)(5) and
Bankruptcy Rule 3002.1.




Official Form 410S2                                    Notice of Postpetition Mortgage Fee, Expenses, and Charges                                              Page 1
Debtor 1   Case
            Jeffrey18-15996-elf
                   A. Brennan                 Doc          Filed 03/31/20 Entered 03/31/20    14:24:27
                                                                                     Case number:                 Desc Main
                                                                                                  _18-15996/ELF_____________
             First Name             Middle Name
                                                            Document
                                                              Last Name
                                                                         Page 2 of 2


Part 2:      Sign Here

The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box

     I am the creditor.
     I am the creditor’s authorized agent.
I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.

             X     /s/ Michael J. Clark                                                     Date: March 31, 2020
                   Signature




Print:             Michael J. Clark, Esquire                                                Title Attorney
                   First Name                Middle Name             Last Name


Company            Shapiro & DeNardo, LLC


Address            3600 Horizon Drive, Suite 150
                   Number           Street


                   King of Prussia, PA 19406
                   City                                      State     ZIP Code


Contact phone      (610) 278-6800                                                           Email pabk@logs.com




Official Form 410S2                                Notice of Postpetition Mortgage Fee, Expenses, and Charges                  Page 2
